            Case 2:20-cr-00011-RMP            ECF No. 43        filed 12/10/20      PageID.107 Page 1 of 2
No O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                        U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                                                              for
                                             Eastern District of Washington                        Dec 10, 2020
                                                                                                       SEAN F. MCAVOY, CLERK



U.S.A. vs.                 Villanueva-Garibay, Jorge                      Docket No.          0980 2:20CR00011-RMP-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jorge Villanueva-Garibay, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 24th day of March 2020, under the following
conditions:

Additional Condition of Release #27: Prohibited Substance Testing: If random urinalysis testing is not done through a
treatment program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times
per month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether
the Defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing,
the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency of prohibited
substance testing.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jorge Villanueva-Garibay is alleged to be in violation of his pretrial release conditions by failing to call the
phase urinalysis testing number at The Center For Alcohol and Drug Treatment Services (The Center) on a daily basis
between November 18 and 30, 2020.

Per COVID-19 procedures, Mr. Villanueva-Garibay's pretrial release conditions were reviewed with him on March 26, 2020.
He verbally acknowledged an understanding of his conditions, which included additional conditions of release number 27,
as noted above. He was provided with a copy of the judgment via email.

On May 5, 2020, Mr. Villanueva-Garibay reviewed and signed the substance abuse testing instructions acknowledging his
understanding of the testing program. On October 1, 2020, he was instructed to call The Center colorline system and when
his color is called, he is to report to The Center and submit to a drug screen.

On November 30, 2020, this officer learned Mr. Villanueva-Garibay had failed to call the phase urinalysis testing line at The
Center between November 18 and 30, 2020.

Violation #2: Jorge Villanueva-Garibay is alleged to be in violation of his pretrial release conditions by failing to provide
a random urine test at The Center on November 24, 2020.

Per COVID-19 procedures, Mr. Villanueva-Garibay's pretrial release conditions were reviewed with him on March 26, 2020.
He verbally acknowledged an understanding of his conditions, which included additional conditions of release number 27,
as noted above. He was provided with a copy of the judgment via email.

On May 5, 2020, Mr. Villanueva-Garibay reviewed and signed the substance abuse testing instructions acknowledging his
understanding of the testing program. On October 1, 2020, he was instructed to call The Center colorline system and when
his color is called, he is to report to The Center and submit to a drug screen.

Mr. Villanueva-Garibay failed to provide a random urine sample at The Center on November 24, 2020.
         Case 2:20-cr-00011-RMP         ECF No. 43     filed 12/10/20         PageID.108 Page 2 of 2
PS-8
Re: Villanueva-Garibay, Jorge
December 10, 2020
Page 2
                  PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                     I declare under the penalty of perjury that the
                                                                     foregoing is true and correct.
                                                                     Executed on:      December 10, 2020
                                                           by        s/Stephen Krous
                                                                     Stephen Krous
                                                                     U.S. Pretrial Services Officer

 THE COURT ORDERS

 [ X]   No Action
 [ ]    The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ ]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ ]    Defendant to appear before the Magistrate Judge.
 [ ]    Other


                                                                       Signature of Judicial Officer

                                                                         December 10, 2020
                                                                       Date
